Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the amendment filed 4/9/2021.
2.  Claims 2-21 have been examined and are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.  Claims 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das U.S Patent No. 7,509,653.
As to claim 2, Das teaches a system for distributed queuing of event messages comprising: 
a non-transitory memory storing instructions and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations (…the computer programming code (whether software or firmware) according to the invention will typically be stored in one or more machine readable lines 26-31 column 8) comprising: 
receiving, by each of a plurality of producers on a stream-processing platform (adapter agents associated with applications, Fig. 1 and associated specifications, lines 1-24 column 7), a queue of a plurality of event messages (…business events, which are encapsulated into application-specific business objects (ASBO) 112, and are communicated between applications 104, 108, 109 via Interchange Server 102 through application adapter agent 105, messaging queue server (MQ server) 107 (for example, IBM's MQSeries and WebSphere MQ), and messaging queues (for example, the WebSphere MQSeries (MQ) products), also referred to as event queues 114…, lines 53-61 column 3; Figs 1-2 and associated specifications); 
generating, by each of a plurality of producers, one or more sub-queues from the received queue (event queues 220 to 224, Fig. 2 and associated specifications); and 
partitioning, by each of the plurality of producers, each sub-queue of the one or more sub-queues to one of a plurality of locations on a storage (…received business objects are partitioned into independent data sets. Partitioning is accomplished by performing a hash algorithm to determine the hash value of the received business object based on its key attributes, wherein all business objects that are related will result in the same hash value and collectively comprise a data set of related business objects. Depending upon the granularity of the hash algorithm selected lines 49-59 column 7), wherein each of the plurality of locations performs as a first in first out basket (…Lock table 300 is stored within the system memory of Interchange Server 102 and contains a series of data sets 304-308 (a.sub.n t.sub.i), each corresponding to a set of related events (indicated by a.sub.n, where "n" is an integer number from 1 to m) stored in their temporal order of arrival (indicated by t.sub.j, where "j" is an integer positive number), and identified in association with their application number (k.sub.n) listed in data set 302. It is important to point out that t.sub.j in a.sub.nt.sub.i only indicates the relative temporal order within the data set in association with application number k.sub.n. It is the j.sup.th event in the data set, which occurred after business event a.sub.nt.sub.i-1 and before business event a.sub.nt.sub.i+1…, lines 40-51 column 5). 
As to claim 3, Das further teaches the plurality of locations on the storage is shared by the plurality of producers (…provides a communication mechanism between applications on different platforms, to connect different computer systems, over diverse geographical locations, and using dissimilar information technology infrastructures, and provide a seamless operation between the applications…, lines 36-41 column 3). 
As to claim 4, Das further teaches the one or more sub-queues generated by each of the plurality of producers is retrievable from the plurality of locations based on a first in first out order in which the one or more sub-queues is partitioned by the plurality of producers (…the lock table 300 is a dynamic data lines 54-59 column 5). 
As to claim 5, Das further teaches updating, by each of the plurality of producers, a set of shared metadata including information about the one or more sub-queues generated by each of the plurality of producers (…Lock table 300 is stored within the system memory of Interchange Server 102 and contains a series of data sets 304-308 (a.sub.n t.sub.i), each corresponding to a set of related events (indicated by a.sub.n, where "n" is an integer number from 1 to m) stored in their temporal order of arrival (indicated by t.sub.j, where "j" is an integer positive number), and identified in association with their application number (k.sub.n) listed in data set 302. It is important to point out that t.sub.j in a.sub.nt.sub.i only indicates the relative temporal order within the data set in association with application number k.sub.n. It is the j.sup.th event in the data set, which occurred after business event a.sub.nt.sub.i-1 and before business event a.sub.nt.sub.i+1…, lines 40-51 column 5). 
As to claim 6, Das further teaches the set of shared metadata is usable by one or more consumers on the stream-processing platform to discover a particular sub-queue (…MQ server 107 presents the event queues 114 to a plurality of MQ listeners 116, which provide multiple threads for parallel processing by BO mapping 118. Each of the multiple listening threads in MQ listeners 116 handles business events coming from a uniquely associated event queue within event queues 114…, lines 1-6 column 4). 
As to claim 7, Das further teaches records stored in the set of shared metadata is removable by the one or more consumers during a cleanup process (…the lock table 300 is a dynamic data structure. Business events are removed from the head of the data sets in the lock table as the business events are finished processing, and are appended at the end of the data sets in the lock table as new business events arrive at the BI..., lines 54-59 column 5). 
As to claim 8, Das further teaches when the cleanup process is performed, one or more respective metadata values are updated with a timestamp corresponding to the cleanup process (…the lock table 300 is a dynamic data structure. Business events are removed from the head of the data sets in the lock table as the business events are finished processing, and are appended at the end of the data sets in the lock table as new business events arrive at the BI. In a preferred embodiment, the primary key (k.sub.n) is a hash value produced by the hash algorithm for each business object. Because of the hashing algorithm, multiple non-dependent business events can potentially share the same key, potentially resulting in some small loss of performance due to such false dependence, but all dependent business events for a given application will always be in the same data set. Thus, it will be appreciated that while business events in a particular data set may be dependent on each other and others might be independent, business events in different data sets that have correspondingly different hash values will always be independent…, line 54 column 5 to line 3 column 6). 


As to claims 9-15, note the discussions of claims 2-8 above, respectively. 
As to claims 16-20, note the discussions of claims 2-6 above, respectively. 
As to claim 21, note the discussions of claims 7-8 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194